DETAILED OFFICE ACTION


Applicant’s amendment filed on 23 June 2022 is acknowledged and entered.  Following the amendment, claim 61 is canceled, claims 10 and 20 are amended, and the new claim 65 is added. 
Currently, claims 2, 4, 6-10, 20, 64 and 65 are pending, and claims 2, 4, 10, 20, 64 and 65 are under consideration.  Claims 6-9 remain withdrawn from further consideration as being drawn to a non-elected invention/species. 

Withdrawal of Objections and Rejections:
All objections and rejections of claim 61 are moot as the applicant has canceled the claim.
The rejection of claim 64 under 35 U.S.C. 112, second paragraph, as being indefinite is withdrawn in view of applicant’s amendment.

Formal Matters:
Claims
Claims 20 and 65 are objected to for the following informalities, appropriate correction is required:
Claims 20 and 65 recite “disease-modifying anti-rheumatic agent”; the following is suggested: “disease-modifying anti-rheumatic drug” because DMARD is an art recognized term; and “disease-modifying anti-rheumatic drugs” is used in the present specification.  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 4, 10 and 20 remain rejected, and the new claim 65 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, for the following reasons.
The amended claim 20 recites “A method of treating arthritis …, wherein the subject was previously treated with a disease-modifying anti-rheumatic agent other than a PTPRS de-clustering agent”, which is confusing and unclear as to what the patient population is, and whether the method is for treating rheumatoid arthritis only (but not for any or all arthritis, as recited in preamble), as such seems being indicated by “the subject was previously treated with a disease-modifying anti-rheumatic agent”.  The metes and bounds of the claim, therefore, cannot be determined.
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claim without resolving the indefiniteness issue belonging thereto.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/New Matter  
Claims 2, 4, 10, 20 and 64 remain rejected, and the new claim 65 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amended claim 20 recites “wherein the subject was previously treated with a disease-modifying anti-rheumatic agent other than a PTPRS de-clustering agent”.  While applicants pointed out the general support in paragraphs [0107] and [0114]-[0115] (based on the publication of the specification?), there is no mention in these paragraphs, which supports the specific limitation that the subject was previously treated with a DMARD, especially in view of that the claimed method is directed to “A method of treating arthritis”.  
This is a new matter rejection. 

Rejections Over Prior Art:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

Claims 2, 4, 10, 20 and 64 remain rejected, and the new claim 65 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2007/0134234, 6/14/2007), for the reasons of record set forth in the last Office Action mailed on 12/24/2021, at pages 5-6; and the following.  Note, the Andreas reference (Arthritis Res Ther. 2008;10(1):R9) is no longer relevant in view of applicants amendment.  
With respect to the new limitation “wherein the subject was previously treated with a disease-modifying anti-rheumatic agent” in the amended claim 20, it would have been obvious to the person of ordinary skill in the art at the time the invention was made that the RA patients, for example, would necessarily include the RA patients previously treated with a disease-modifying anti-rheumatic agent because that is what a disease-modifying anti-rheumatic agent is for; and naturally, a RA patient is treated with a disease-modifying anti-rheumatic agent.  It is also obvious to treat a RA patient previously treated with a disease-modifying anti-rheumatic agent with Smith’s human RPTP- of SEQ ID NO:29 following the teachings of Smith, when the previous treatment is not most effective because RPTP- has a different mode of action from that of a disease-modifying anti-rheumatic agent.
With respect to the new claim 65, Smith teaches a method for treating an immunological disease or disorder such as RA by administering a composition comprising the RPTP- and does not mention any combination therapy thereof.  Therefore, clearly, Smith’s composition can be used alone, or used without another disease-modifying anti-rheumatic agent.
Applicants argument filed on 23 June 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 5 of the response, the applicant argues that claim 20 is amended, reciting wherein the subject was previously treated with a disease-modifying anti-rheumatic agent other than a PTPRS de-clustering agent; and the specification as filed discloses methods that include administration of an effective amount of one or more of disease-modifying anti-rheumatic agents and that combinations of agents can be administered sequentially ([0114]-[0115]); and that Smith does not disclose methods of treating arthritis using a therapeutically effective amount of a PTPRS de-clustering agent comprising the extracellular domain of PTPRS in a subject previously treated with a disease-modifying anti-rheumatic agent. 
This argument is not persuasive for the reasons discussed above.  Additionally, it is unclear what the logic or scientific basis is to exclude such a patient population from the treatment taught by Smith.  

Conclusion:
No claim is allowed.


Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

			Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
7/28/22